The defendant, appellant herein, was charged with a violation of Section 27.34 of the Traffic Code of the City *Page 135 
of Columbus when he made a prohibited turn at the corner of State and High Streets. He has questioned the delegation of authority by the city council to the Director of Public Safety, claiming that the ordinance is unconstitutional because it provides for a delegation of legislative authority to an administrative officer.
Three days prior to the arrest in this case, the city council repealed all the ordinances which specifically enumerated the intersections where either left or right turns or both were forbidden and delegated authority to the Director of Public Safety to determine where signs should be placed; and this authority was contained in the language of Section 27.296 of the city ordinances, of which the defendant complains. This ordinance reads as follows:
"The Director of Public Safety is authorized to place markers, buttons or signs within or adjacent to intersections indicating the course to be traveled by vehicles turning at such intersections or preventing turns at such intersections, and such course to be traveled as so indicated may conform to or be otherthan as prescribed by law or ordinance." (Emphasis ours.)
Many cases have been cited showing the constitutionality of laws delegating authority to various administrative officers of municipalities, and there is no doubt that a proper delegation is possible. For one of the latest discussions by the Supreme Court of Ohio, see In re Adoption of Uniform Rules andRegulations, 169 Ohio St. 445, which indicates that so long as the legislative body establishes a policy and fixes standards for the guidance of administrative agencies the grant of power is constitutional.
In the case of Raskin Hotel Co. v. City of Cincinnati,97 Ohio App. 424, the First District Court of Appeals considered an ordinance of the city of Cincinnati, which contained the following language: "It shall be the duty of the city manager to place and maintain traffic signs and signals required by the traffic code, and he is hereby authorized to place and maintain such other traffic signs and signals as he shall deem necessary for the proper control of traffic"; and concluded that this was a lawful and reasonable provision for the exercise of police power *Page 136 
of a municipality as related to traffic regulations. The First District Court of Appeals felt that the council of the municipality was fully justified in presuming that the city manager would carry out the provisions of such ordinances in a lawful and reasonable manner, but had to find in that case that the actions of the city manager were unreasonable and found it necessary to enjoin the municipal authorities. The ordinance there did limit the city manager to that which he deemed necessary "for the proper control of traffic." Whether that be a sufficient standard or not, the ordinance in the instant case contains no such limitation.
In the ordinance of the city of Columbus under consideration in this case, the city council did not prescribe a specific standard for the safety director, and it is impossible to presume that a standard of lawfulness was intended where the ordinance contains these words — "may conform to or be other than as prescribed by law or ordinance."
It is our conclusion that the ordinance under consideration fails to establish a policy or fix standards for the guidance of the administrative officer, and should have been held as an improper delegation of legislative power, particularly since it gives authority to the administrative officer to act beyond the limits of prescribed laws or ordinances.
The judgment of the trial court will be, and hereby is, reversed.
Judgment reversed.
DUFFEY, P. J., and BRYANT, J., concur.